     Case 1:20-cr-10024-DPW Document 49 Filed 06/28/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Criminal No. 20-10024-DPW
                                              )
                                              )
DANILO SOTO                                   )

        RENEWED MOTION TO MODIFY CONDITIONS OF RELEASE

       Now comes the defendant in the above-named case and respectfully renews his

motion to modify the conditions of his release so that he is not confined to his home at all

times (he would remain on a GPS device). As previously stated, the defendant was

initially released without this condition, but it was modified because of a new arrest in

Dorchester District Court. The police report from bpdnews.com indicates that the police

responded to a radio call for a fight and on arrival observed a large crowd that dispersed

upon seeing officers. According to that report many of the individuals entered motor

vehicles and fled the scene. The defendant was stopped by the police as one of those

persons. According to the report another individual, with multiple contusions to his head,

was located in the area of the altercation and was identified as being involved in the

altercation with the alleged victim.

       There was no evidence that the defendant did anything other than leave the area as

did the rest of the large crowd. In fact, the alleged victim showed up at the defendant's

arraignment date to inform the court that the defendant was not involved and has signed a

statement to that effect which is in the possession of defense counsel. The Dorchester

District Court case has been continued again do to the covid-19 crisis.

       The government objected to the original motion, which now months later has still
     Case 1:20-cr-10024-DPW Document 49 Filed 06/28/20 Page 2 of 2



not been acted on.



                                             Respectfully submitted,
                                             By his attorney,


                                             /s/ Robert Sheketoff
                                             Robert Sheketoff
                                             BBO# 457340
                                             One McKinley Square
                                             Boston, MA 02119
                                             (617)-367-3449


                            CERTIFICATE OF SERVICE

        I hereby certify that I am counsel for the defendant and have caused a copy of this
pleading to be served electronically through the ECF system to all parties herein this 28th
day of June, 2020.

                                             /s/ Robert Sheketoff
                                             Robert Sheketoff
